The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-3, 5-13, and 15-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nielsen, US Pub. 2002/0180582.
Neilen disclose an electronic key device and system and a method of managing electronic key information comprising: transitioning a mobile device from a first state to a second state (the mobile device 201 can be turn ON and OFF), wherein, when the mobile device is in the first state, the mobile device is operable to: store credential information (only when the mobile device is on the ON state); execute an access control decision regarding the validity of access rights of the mobile device with respect to a reader based on the stored credential information, the reader coupled to a physical access point to a secure asset; and exchange wireless communication signals with a remote server system 211 (Fig 2, par. 0119-0123), wherein, when the mobile device is in the second state, the mobile device is inoperable to exchange wireless communication signals with the remote server system (on OFF state); transitioning the mobile device from the second state to the first state; and after transitioning the mobile device to the first state, performing an operation to render the mobile device inoperable to validate access rights of the mobile device through the mobile has to manipulated to get access code, the phone can also be in ON state and remains inoperable).
Regarding claims 2, 10 and 17, wherein the first state of the mobile device comprises a condition where the mobile device is powered on (the mobile device 201 can turned ON or OFF).
Regarding claims 3, 11, and 18, wherein the second state of the mobile device comprises at least one of: a condition where the mobile device is powered off; a condition where an antenna of the mobile device is disabled; or a condition where the mobile devices is shielded from wireless communication signals (when the mobile device is turned OFF all electronic circuit is turned OFF).
Regarding claims 4, 12, and 19, wherein the operation to render the mobile device inoperable to validate access rights comprises at least one of: disabling the stored credential information; or erasing the stored credential information (if the key is not entered or deleted from the mobile device, the mobile will remain inoperable, see par. 0120+).
Regarding claims 5, 13, and 20, further comprising: after transitioning the mobile device to the first state, receiving a wireless communication signal from the remote server system comprising a disabling message, and performing the operation in response to receiving the wireless communication signal (the remote server 211 may send signals to invalidate access code, par. 0129).
Regarding claims 6, 14, and 24, further comprising: after transitioning the mobile device to the first state, determining that a predetermined amount of time has elapsed without receiving (the system is set to receive messages, such as access code, from the remote server within a time period, see par. 0127-0128).
Regarding claim 7, wherein the physical access point comprises a door of a building and the secure asset includes a room within the building adjacent the door (par. 0122).
Regarding claims 8, 15, and 22, further comprising: after transitioning the mobile device to the first state, receiving a wireless communication signal from the remote server system comprising updated credential information, and wherein receipt of the updated credential information renders the mobile device operable to validate access rights of the mobile device through execution of the access control decision (see par. 0128).
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,710,625 (hereinafter ‘625 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is a broader recitation of the ‘625 Patent. For instance, in claim 1 of the current application and in the ‘625 Patent, the applicant claims: 

Application No. 14/674,125
A method of controlling access to a secure 
asset, the method comprising: transitioning a 
mobile device from a first state to a second 
state, wherein, when the mobile device is in 
the first state, the mobile device is operable 
to: store credential information; execute an 
access control decision regarding the validity 
of access rights of the mobile device with 
respect to a reader based on the 
stored credential information, the reader 
coupled to a physical access point to a secure 
asset; and exchange wireless communication 
signals with a remote server system, wherein, 
when the mobile device is in the second state, 
the mobile device is inoperable to exchange 
wireless communication signals with the 
remote server system; transitioning the 
mobile device from the second state to the 
first state; and after transitioning the mobile 
device to the first state, performing an 
operation to render the mobile device 
inoperable to validate access rights of the 

control decision.

detecting an activity at a reader of the physical access control system, the activity comprising an access control decision executed by a first mobile device based on exchanged communications of credential information between the reader and the first mobile device; storing information relating to the detected activity in one or more log files, the information relating to the detected activity including access decision information corresponding to at least one of a user identity, a time of access decision, a location of access decision, and an access decision identifier; receiving, with one or more servers of the physical access control system, the one or more log files via the first mobile device, the one or more servers being separate and remote from the first mobile 


	Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-20 of the ‘625 Patent as a general teaching for controlling access to facilities, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the claims of  ‘625 Patent and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of  ‘625 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876

DS
/DANIEL ST CYR/
Primary Examiner, Art Unit 2876